CONCURRING- OPINION.
REYNOLDS, P. J'.
I concur in the result reached in this case, that the alternative' writ of prohibition heretofore issued should be made final. I am further of the opinion that the decision of our court in State ex rel. Gumperts v. Higgins, 84 Mo. App. 531, was wrong, as founded upon misconception of the then condition of the law relating to the issuance of dram-shop licenses. That decision was handed down May 8, 1900, and was evidently rendered with article 1, chapter 22, Revised Statutes 1899 alone before the court. While that article, as it appears in the revision of 1899, sets out the Act of April 201,1891 (Laws 1891, p. 128), it is very dear that the attention of the court was not called to that act as a distinct act, the court evidently proceeding upon the theory that the dram-shop law, as it appeared in the revision of 1899, was a revised act. A reference to the Act of 1891 shows that the concluding section (section 29', p. 133, Acts 1801) is a repealing section, it providing that ‘ ‘ all acts or parts of acts inconsistent with the provisions of this act are hereby repealed.” The compilers of the revision of 1890, while omitting all of the other provisions of article 1, of chapter 56, of the Revised Statutes of 1889, incorporated section 4581 of the revision of 1880', designating it as section 3002 of the revision of 1899. So car-lying this section into the Acts of 18991 and interpolating it into that revision amounts to nothing more than a construction by the compilers that this particular sec*681tioñ had not heen repealed by the Act of 1891. Article 1, chapter 22, of the revision of 1899 was not passed as a new act nor as a revised act even, bnt is merely the work of the compilers of the revision, and while their action in incorporating this section 4581 of the Revised Statutes of 1889' and designating it in those of 1899 as section 3002 and as still in force and as not repealed by the Act of 1891, is entitled to respectful consideration, it is not binding. When the compilers of the revision of 1909 took up this same article, maldng it article 1, of chapter 63, Revised Statutes 1909, they omitted this section 4581, of the Statutes of 1889:, or 3002 of those of 1899, and, as noted by my Brother Nortoni, printed opposite that' section, at page 3818, in volume 3, Revised Statutes 1909, a notation that it was repealed by the Act .of 1891, and so omitting it from the revision of 1909. In his, I think, they were correct, for it appears very clear that what was section 4581, of the Revised Statutes of 1889', and appeared as section 3002, of the revision of 1899, was entirely inconsistent with the provisions of the Act of April 20, 1891.
Article 1, of chapter 63, of the Revised Statutés of 1909 is not a revised law but a mere compilation of prior' legislation and without any new sections, whatever ; is a compilation of the laws then in force as the compilers then understood, concerning dramshops.
It appears very clear that the Act of 1891 above referred to was intended to be and was an entire revision of the law concerning dramshops as it had existed prior to the passage of this last referred to act. It is complete in itself so far as that subject is concerned, and substituted a new scheme. As I construe that act and subsequent legislation as compiled and appearing in the revision of 1909, that is to say, as appears in article 1, of chapter 63., I think it very clear that there is no authority whatever in the clerk to issufe a dramshop license as an original act, meaning by that, on petition, etc. It is true that section 7291, Revised *682Statutes 1909, does .read, “It shall not be lawful for any county court in this State, or clerk thereof in vacation, or any other authority to grant any license to keep a dramshop in any town or city containing two thousand inhabitants, ’ ’ etc., but this negation of power in the clerk cannot be construed into vesting power in him to grant a license originally, to a party who has not, prior thereto and during the year, been licensed by the county court. This is the only section in the statute that by any possible construction can be held to mean that the clerk has power as an original proposition, to grant a license to a person not then holding one granted by the county court. I do not think that considering it in connection with the rest of the statute it confers any power in the county clerk to grant a license as an original proposition. In the vacation of the court and at the expiration of the six months after the first license has been granted by the court, he not only is authorized by section 7206, of the revision of 1909, to grant a license for the remaining six months of the year to the applicant, “as prayed for in the petition first presented, upon the payment by such applicant of the amount as paid for first license and complying with the other conditions, the same as when granted by the court,” but he is ordered to do so, the concluding words of the section further being, “in no other case shall said clerk grant a license.” I understand from this that he cannot grant a license on an original application, is not to examine into the petition and its signatures, and can only grant a renewal of the license for the remainder of the year. He is not to require a new petition, signed by qualified persons; he is to require a bond and the payment' of the license, taxes or fees for the ensuing period if not paid before then.
' As noted by my Brother Nortoni, a check and control'and supervision over the act of the clerk by the court is amply secured by section 7218 quoted by my Brother.. In brief, I think it very clear, first, that the *683sole power of the clerk in granting licenses is to grant them to parties who have before then filed the proper petition and have been licensed by the court for the preceding six months, for it is expressly provided that a petition, properly signed by qualified persons, is good for one year, and, second, that his act in renewing the license, for that is all that it amounts to, to cover the full period of one year, is subject to the review hy the court, not on the coming in of the report of the fact of the issue of the license by the clerk but on an original proceeding, on notice to the holder of the license, instituted in accordance with the provisions of section 7218, _ Revised Statutes 1909. It is on this view of the case that I concur in the result reached by the court in the case.